Case 5:18-cv-05395-GEKP Document 24 Filed 10/09/20 Page 1of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

VINCENT BYNUM,
Plaintiff, : CIVIL ACTION NO. 18-05395
v. :
OFFICIAL OFFICER MURRAY, et al.,

Defendants.

 

STIPULATION OF SUBSTITUTION OF A PARTY AND VOLUNTARY DISMISSAL
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned Parties

that:

1. Correctional Officer Murray, Correctional Officer Brice and Correctional Officer Pavalko
(“Individual Defendants”) were identified as Defendants by Plaintiff in his Complaint. (ECF
Doc, 2).

2. The Parties have agreed to the substitution of the County of Berks as the sole Defendant and
in the place of the Individual Defendants.

3. The caption of this matter shall be amended to reflect the agreement of the parties, replacing
the Individual Defendants with the County of Berks.

4, By way of this agreement, Plaintiff is not required to file an Amended Complaint reflecting
the above and the County of Berks is not required to file an Amended Answer.

5. The Parties further agree pursuant to Fed. R. Civ, P. 41(a}(1)(Gi) that any and all claims raised
by Plaintiff, Vincent Bynum, in his Complaint (ECF Doc. 2) against Individual Defendants,

Correctional Officer Murray, Correctional Officer Brice and Correctional Officer Pavalko are
Case 5:18-cv-05395-GEKP Document 24 Filed 10/09/20 Page 2 of 3

hereby voluntarily dismissed with prejudice in their entirety. The Parties agree to bear their

own costs and fees.

Dated: 9-4:20 By:

Dated | a [Fote By:

Vincent Byhum

Inmate ID No. NR0844
SCI Rockview, Box A

1 Rockview Place
Bellefonte, PA 16823
Pro se Plaintiff

MCCA

Matthew J. Connell, Esquire

MacMain, Connell & Leinhauser, LLC
433 West Market Street Suite 200

West Chester, PA 19382

Attorney for Defendants,

The County of Berks, Correctional Officer
Murray, Correctional Officer Brice, and
Correctional Officer Pavalko
Case 5:18-cv-05395-GEKP Document 24 Filed 10/09/20 Page 3 of 3

CERTIFICATE OF SERVICE

1, Matthew J. Connell, hereby certify that on this 9° day of October, 2020, the foregoing

Stipulation of Substitution of a Party and Voluntary Dismissal was filed electronically and is

available for viewing and downloading from the ECF system of the United States District Court

for the Eastern District of Pennsylvania.

The following party received notification of this filing via First Class Mail:

Vincent Bynum
inmate ID No. NR0844
SCI Rockview
1 Rockview Place
Bellefonte, PA 16823

 

Plaintiff
MacMAIN, CONNELL &
LEINHAUSER, LLC

By: /s/ Matthew J_ Connell

Matthew J. Connell, Esquire

P.A. ID. No. 80246

433 W. Market Street

Suite 200

West Chester, PA 19382

‘Tel: (484) 318-7803

Fax: (484) 328-3996

Attorney for Defendants, Corrections
Officers Murry, Brice and Pavoklo
